DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending with claims 1-12 under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US Patent No. 3,703,571) in view of Rolland et al. (US 2016/0136889), hereinafter Rolland.
Regarding claims 1-2 and 12, Roberts discloses a method of producing an article (1:41-1:45) comprising: (a) producing a shell (‘hollow outer shell component’) from a construction material (2:11-2:15; 4:19; ref claim 1 at step a) by rotational casting or blow molding (9:8-9:32) which is distinct from the layer-by-layer additive manufacturing method as in the claim (see Rolland below), the shell encompassing a volume for accommodating a fluid (‘inner rigidifier component’) [Fig. 5 shows both the shell (14) and foam (15)]; 
(b) providing a reaction mixture comprising a polyisocyanate component and a polyol component (9:70-10:11) within the volume created by the shell (9:45-9:57) in a one-shot process (21:35-21:52; 25:31-25:32; 25:46-25:54; ref. claims 1-2 at step d) or continuously as in claim 12, and (c) allowing the reaction mixture to react in the volume to obtain a foam polymer present in at least a part of the volume (ref. claim 1 at step e), and the foam sets and cures in over 2 minutes (19:55-19:57; 20:25-20:26). 
Regarding the compression hardness of the foam as now amended, this is read as a result of the allowing the reaction mixture to react in the volume. Since the manipulative steps are met here, this limitation does not seem to give meaning and purpose to the manipulative steps as the same materials react together in the mixture. See MPEP 2111.04 and explanation in response to arguments below. 
Roberts does not explicitly disclose that the shell is produced in a layer-by-layer additive manufacturing process, instead using a rotational casting or blow molding step as described above, or also, as in claim 2, does not explicitly disclose that the construction material is free-radically cross-linkable or the further limitations on the layer-by-layer steps as in claim 2. 
However, Rolland discloses a 3D printing method known in the art as to create objects in a layer-by-layer additive manufacturing format. Specifically, Rolland discusses using a material that cures by UV radiation (par. 0163) [“free-radically crosslinkable”] and has groups having Zerewitinoff-active hydrogen atoms (react with NCO) (par. 0223-0224 explain that the material includes a mix of Part A and Part B, where they can be mixed prior to UV radiation; or after irradiation of Part A, Part B can be added). Rolland further discloses forming as in claims 1-2 by: 
(I) depositing construction material (Rolland, par. 0144, 0148, 0163) onto a carrier to obtain a ply (layer) of construction material bonded to the carrier (Rolland, par. 0163-0164); 
(II) depositing construction material onto a previously applied layer of material to obtain a further ply corresponding to a later cross-section of the precursor and is bonded to the previously applied ply (Rolland, par. 0164, 0169) – the “depositing” is done by raising or lowering the carrier into a reservoir of liquid material as to reveal cured material in accordance with claims 3-4 below;
(III) repeating step (II) until the precursor is formed (Rolland, par. 0160-0175 explains two different embodiments as further outlined below); 
wherein, in step (II), the depositing of construction material is affected by irradiation of a selected region of material as to create a further layer to the material (Rolland, par. 0164, 0169); wherein the material has a viscosity of 100-50,000 cP (1:1 conversion with mPas) (Rolland, par. 0036, 0210), and has a curable component with NCO (isocyanate) groups as “Part B” and olefin bonds as “Part A” (Rolland, par. 0110 and 0224 – where both materials are included in the mixture making up the building material as in par. 0240); and that step (III) is followed by a step (IV) of heating the precursor obtained in step (III) to a temperature of 50 C or higher to obtain the shell (Rolland, par. 0243-0248 and 0270 for heating to 100 C after UV irradiation). 
Roberts discloses a “base” process of molding a shell component from a plastic material using a rotational casting technique or blow molding technique – and subsequently foaming a mixture within the created “mold” (Roberts, ref. claim 1) and the molded shell (ref. claim 1) is claimed to be carried out to its completion to produce the shell to its final physical strength. Rolland discloses a substitutable alternative to that base process in that it produces a plastic shell structure using a 3D printer in a layer-by-layer process instead of using a rotational casting or blow molding technique. One of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success from having substituted the method/materials from Rolland into the process of Roberts above as to produce the shell material above from Roberts in a layerwise format as to form a shell material in its final physical strength. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to substitute that the outer shell material is 3D printed in a layer-by-layer method and using the shell material as described in Rolland, for the shell material of Roberts above, as required in the claims.  
Regarding claims 3-4, Roberts/Rolland discloses the subject matter of claim 2, and further discloses that the carrier is disposed within a reservoir (“vessel”) and can be raised or lowered (Rolland, par. 0164, 0169) one “layer” at a time as to cover the uppermost/lowermost ply or layer with more material as the carrier moves up/down such that, in step (II) an energy beam or plurality of energy beams (Rolland, par. 0164/0169 using the apparatus in par. 0145, 0188) exposes and/or irradiates a selected region having the same shape as the 3D object being produced (as explained in Rolland, par. 0164 and 0169) in either the upper or lower direction as required in the claims. 
Regarding claims 5 and 8, Roberts/Rolland discloses the subject matter of claims 1-2, but in the cited embodiment above, does not explicitly disclose applying a filament or construction material from print heads as required in claims 5 and 8.
However, Rolland further describes the use of other 3D printing techniques, such as a FDM (Rolland, par. 0242) [FDM = fused deposition modeling] which one of ordinary skill in the art would have recognized uses a ‘filament’ that is applied in layer-by-layer format with each filament bonding to the previous filament applied in the previous layer as in claim 8, or also inkjet (Rolland, par. 0242) which one of ordinary skill in the art would have recognized would include one or more printheads to apply the material as in claim 5. It would have been obvious to one of ordinary skill in the art to have incorporated these techniques for the same reasons as set forth in claim 1 above.  
Regarding claims 6-7, Roberts/Rolland discloses the subject matter of claim 1, and further discloses that the shell object can be produced by applying a layer of particles, and either a liquid or laser (Rolland, par. 0242 describes selective laser sintering which uses a powder) and also discloses (Rolland, par. 0125-0126, 0234, 0236) suspending the powder in a solvent using partial dissolution and applying the material to the previous material as to create a further structure in accordance with claims 6-7. 
Regarding claims 9-11, Roberts/Rolland discloses the subject matter of claim 1, and further discloses that the reaction mixture forming the foam material reacts to form a foam having a compression strength of 49 psi or approximately 338 kPa (Roberts, 21:8-21:10) and that the polyol component can be a bifunctional polyether polyol (Roberts, 10:55-10:62), and includes a blowing agent (Roberts, 11:41-11:42; 12:63-12:65).
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the Roberts reference discloses a different type of foam than in the claimed invention as it is “rigid” and thus does not meet the limitations of claim 1 with respect to the physical property of the foam.
In response, it is noted that Applicant’s specification also discloses that the foam is a “rigid elastic foam” (see p. 23 at line 22, of specification as filed). Thus, both the applied reference (Roberts) and the claims would be read to use the same materials in the reaction mixture, and in both cases, the reaction mixture reacts to form a foam, which would be considered to have similar physical properties in both cases since there does not appear to be a material difference in the claimed manipulative steps. 
As such, this terminology (“rigid foam” vs. “rigid elastic foam) appears to be a nominal difference and not a material difference at least with respect to claim 1 which only requires that a polyol component and a polyisocyanate component react. Additionally, claim 9 still contains the alternative limitation that was previously applied, but claim 9 is also interpreted to have all of the limitations of claim 1 in order to be properly dependent from claim 1. 
As discussed in MPEP 2111.04, a “wherein” clause is only given patentable weight in a process claim where the clause gives “meaning and purpose to the manipulative steps.” In this case, the wherein clause expresses an intended result to the claimed method steps by describing a physical property (intended result) obtained from a positively recited process step of foaming the mixture, and thus does not give meaning and purpose to the manipulative steps recited in the claim as it recites “allowing the reaction mixture to react in the volume” and the wherein clause describes a physical property obtained by allowing the reaction mixture to react. In view of the above, the arguments are not found persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742